DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 10 and 29-30, it is unclear what would constitute “a conventional air purifier.”  For the purpose of examination, the term is given the broadest reasonable interpretation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 13-22, 25 and 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (EP 1878977; hereinafter “Kwon”).
In regard to claim 1, Kwon discloses an exhaled air collecting and cleaning system comprising an exhaled air collector (front panel 22 and display unit 200) comprising an electronic display screen (display panel 250), wherein the outer front surface of the electronic display screen is capable of acting as an exhaled air blocking surface, wherein the exhaled air blocking surface blocks, deflects, or directs a mixture of exhaled air and room air necessarily towards one or more exhaled air suction intakes (the inlet 25 circumferentially fed air from a gap formed between the display unit 200 and front panel 22), wherein the one or more exhaled air suction intakes are located below the electronic display screen (see at least Figures 6-7 which shows that air can enter the inlet 25 from below the display unit 200), and wherein at least one of the one or more exhaled air suction intakes has a length longer in a horizontal direction than a length in a vertical direction (the intake is narrower than the bezel and is located along the entire width of the display unit 200); and an air purification chamber (interior compartment downstream of the air inlet), wherein the one or more exhaled air suction intakes necessarily move the mixture of exhaled air and room air towards or into the air purification chamber using ventilator fan 30, and wherein the air purification chamber cleans (using filter 60) and exhausts the mixture of exhaled air and room air via the air outlet 26.  See Figures 1-7 and paragraphs [0023]-[0025], [0028], [0037]-[0039], [0056] and [0068]-[0082].
In regard to claim 2, Kwon discloses wherein one or more of: the one or more exhaled air suction intakes (inlet 25), the air purification chamber (interior compartment downstream of the air inlet), and the exhaled air collector, are one of: attached to, releasably attached to, integrated with, built into, adjacent to, distance separated and located behind, and permanently affixed to a  monitor, a computer monitor, or a television (display panel 250).  See [0025] and [0056].
In regard to claim 3, Kwon discloses wherein the outer front surface of the electronic display screen comprises all or a portion of a front surface of: a monitor screen, a computer monitor screen, or a television screen (display panel 250).
In regard to claim 4, Kwon discloses wherein the exhaled air collector (front panel 22 and display unit 200) is connected to the air purification chamber (interior compartment downstream of the air inlet) by: an open space between a side, a back, or the side and back of the electronic display screen (display panel 250) and a cover (base 24) of a portion of the display screen.  See Figure 2 and [0037].
In regard to claim 5, Kwon discloses wherein the outer front surface of the electronic display screen (display panel 250) is either planar with a front surface of the exhaled air collector or outwardly extended from the front surface of the exhaled air collector.  See Figure 6.
In regard to claim 6, Kwon discloses wherein the air purification chamber (interior compartment downstream of the air inlet) is either located behind or located besides the exhaled air collector, the electronic display screen, or both.  See Figures 2-7.
In regard to claim 7, Kwon discloses wherein the exhaled air collector further comprises an exhaled air catch basin (front panel 22).  See Figures 2-3.
In regard to claim 8, Kwon discloses wherein the one or more exhaled air suction intakes (inlet 25) are located within an exhaled air catch basin (front panel 22).  See Figures 2-3.
In regard to claim 9, Kwon discloses wherein the one or more exhaled air suction intakes (inlet 25) connect or open to: an open space between a side, a back, or the side and back of the electronic display screen (display panel 250) and a cover (base 24) of a portion of the display screen.  See Figure 2 and [0037].
In regard to claim 10, Kwon discloses wherein the air purification chamber is at least one of: attached to, connected to, built into, permanently affixed to, and integrated with the electronic display screen as the structures are affixed to one another.  See Figures 2-7.
In regard to claim 13, Kwon discloses wherein the exhaled air collector is directly connected to the air purification chamber.  See Figures 2-7.
In regard to claim 14, Kwon discloses wherein the one or more exhaled air suction intakes, the air purification chamber, or both, are directly attached to a portion of the exhaled air collector, and wherein the exhaled air collector supports, is attached to, is built into, or is integrated with the electronic display screen.  See Figures 2-7.
In regard to claim 15, Kwon discloses wherein the exhaled air collector is attached to the electronic display screen necessarily using at least one of a fastener or mechanical structures.  See Figures 2-7.
In regard to claim 16, Kwon discloses wherein the exhaled air collector is attached to or integrated with the electronic display screen and wherein an open space between: a side, a back, or both the back and the side, of the electronic display screen, and a cover (base 24) of a portion of the electronic display screen, allows for the mixture of exhaled air and room air to flow towards or into the air purification chamber.  See Figures 2-7.
In regard to claim 17, Kwon discloses wherein the air purification chamber comprises or provides for one or more of: a filter (filter 60). See paragraph [0038].
In regard to claim 18, Kwon discloses wherein: an air suction conduit comprising an open space between an open space between a side, a back, or the side and back of the electronic display screen (display panel 250) and a cover (base 24) of a portion of the display screen, is located around a peripheral portion of the electronic display screen.  See Figures 2-7 and [0037].
In regard to claim 19, Kwon discloses wherein the exhaled air collector comprises an exhaled air catch basin (front panel 22), and wherein the exhaled air catch basin is located at the bottom of, adjacent to the bottom of, under a portion of the bottom of, or distance separated and under a portion of the bottom of, the electronic displays screen.  See Figures 2-7.
In regard to claim 20, Kwon discloses wherein the air purification chamber comprises a screen, mesh or a member comprising a plurality of small apertures (filter 60).  See Figures 2-7.
In regard to claim 21, Kwon discloses wherein the exhaled air collector, an exhaled air catch basin (front panel 22), the one or more exhaled air suction intakes, and the air purification chamber are at least one of attached to, releasably attached to, built into, and integrated with the electronic display screen.  See Figures 2-7.
In regard to claim 22, Kwon discloses wherein the air purification chamber comprises one or more fans (fan 30).  See [0038].
In regard to claim 25, it is viewed that viewed that one of ordinary skill in the art would have made the filter 60 capable of being removed from the device to allow for cleaning or replacement of the filter as it is well understood that filters require replacement and/or cleaning after a given length of operation.
In regard to claim 27, the air purification chamber of Kwon necessarily requires power for operation of the air conditioner and display unit and it would have been within the ambit of one of ordinary skill in the art to power the structure through alternating current (AC), a battery, a rechargeable battery, and a universal serial bus (USB) cable connected to a USB powered port as all such power sources are well-known within the art and would not have resulted in any new or unexpected results.
In regard to claim 28, it is viewed that the system of Kwon is necessarily portable or mobile as it would necessarily be capable of being transported to a location for installation or capable of being relocated as desired.
In regard to claim 29, Kwon discloses wherein the air purification chamber is a conventional air purifier as air conditioners are conventionally known.
In regard to claim 30, Kwon discloses wherein the conventional air purifier includes or is attached to the one or more exhaled air suction intakes, and wherein the conventional air purifier is necessarily at a distance separated from a bottom of the electronic display screen.  See Figures 2-7.
In regard to claim 31, Kwon is silent in regard to wherein the one or more exhaled air suction intakes are capable of intaking 80% or more of the blocked, deflected, or directed mixture of exhaled air and room air.  However, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon.
In regard to claim 23, Kwon is silent to wherein the electronic displays screen (display panel 250) is curved.  However, it is well known in the art that display panels can be formed with a curved shape.  It would have been within the ambit of one of ordinary skill in the art to have formed the apparatus of Kwon with a curved display panel without creating any new or unexpected results.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
In regard to claim 26, Kwon is silent to a secondary air purification chamber.  However, it would have been within the ambit of one of ordinary skill in the art to have provided a secondary air purification chamber also having a filter and a fan for the purpose of providing redundancy to the apparatus without creating any new or unexpected results.  The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Kinoshita et al. (JP 2004113561A with reliance upon the English-language Machine Translation; hereinafter “Kinoshita”).
In regard to claim 12, Kwon is silent in regard to a sensor capable of sensing when a person is sitting or standing in front of the electronic display screen.
Kinoshita discloses an air purification chair which filters and sterilizes air of people sitting in an arrangement of chairs by integrating a suction port into the seat back of each chair.  Kinoshita discloses a sensor (detection means 15) which is capable of detecting a person in the chair using infrared rays such that the purification unit of the proximal chair can be operated.  See Figure 4 and the second the last paragraph.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the detection means of Kinoshita with the above combined invention for the purpose of controlling the operation of the air filtering and conditioning mechanism based upon the proximity of a user without creating any new or unexpected results.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Schindler et al. (US 2011/0025933; hereinafter “Schindler”).
In regard to claim 24, Kwon is silent in regard to coating and treating components with a microbicidal coating, material, or agent.
Schindler discloses coating the bezel and other various external surfaces of a display panel with an antimicrobial coating to reduce the transfer of active pathogens from one user to another.  See abstract.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coated the electronic display screen of Kwon with the antimicrobial coating disclosed by Schindler for the purpose of reducing the transfer of active pathogens from one user to another.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant states that paragraphs 70 and 228-229 describe a “conventional air purifier.”  The Examiner respectfully disagrees.  At best, paragraph 70 states that “a traditional or conventional air purifier comprises one or more air suction intakes and an air purification chamber.”  The disclosure does not function to define what constitutes “conventional” air purifiers.  It is unclear what excluded by the term and, if the claim were allowed to issue, one of ordinary skill would not understand the metes and bounds of the term so as to understand how to avoid infringement.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774